Citation Nr: 0805797	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  02-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of right 
hand injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook and Wade R. 
Bosley, Attorneys 


WITNESSES AT HEARING ON APPEAL

The veteran and D.F.


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1972.  He also served in the Army National Guard from April 
1982 to April 1983, with periods of active duty for training.    

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The Board notes the veteran's claim for entitlement to a 
rating higher than 10 percent for residuals of a hand injury 
was previously denied in a July 2005 Board decision; a 
separate 10 percent rating for limitation in functional use 
of the middle finger was also awarded at that time.  The 
veteran appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court) and, the veteran, through his 
representative, and the Secretary of Veterans Affairs (the 
parties) submitted a Joint Motion for Remand in December 
2006.  In a December 2006 Order, the Court granted the 
motion, vacated the July 2005 Board decision that denied the 
veteran's increased rating claim for residuals of a right 
hand injury, and remanded the case to the Board for 
compliance with the instructions in the joint motion.  It is 
noted that the parties wrote that they did not wish to 
disturb the portion of the Board's decision that held that 
limitation of functional use of the middle finger warranted a 
separate 10 percent rating under Diagnostic Code 5229.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional notification and development is 
necessary before proceeding to evaluate the merits of the 
veteran's claim.  

The Board notes that additional medical evidence has been 
received since the last VA examination in February 2005 that 
may suggest that the veteran's right hand disability has 
increased in severity.  Indeed, the veteran's representative 
submitted correspondence in March 2007 along with VA 
treatment records dated from January 2007 to March 2007 and 
noted that the veteran complained of pain in his right hand 
on numerous occasions during that time.  The veteran's 
representative specifically referenced the treatment records 
wherein the veteran's physical therapist wrote that the 
veteran's right hand pain was due to an "old crush injury" 
and noted that the veteran demonstrated "increased 
contraction of his right hand."  The Board further observes 
that a March 2006 treatment record reveals that the veteran 
demonstrated difficulty holding a towel in his right hand at 
that time.  

However, it is also noted that the veteran's representative 
stated that the veteran unfortunately suffered a stroke 
during the course of this appeal and the VA treatment records 
indicate that the veteran has suffered multiple strokes since 
February 2006.  Upon review of the treatment records, it is 
unclear whether and to what extent the veteran's current 
complaints pertaining to the right hand are related to his 
service-connected residuals of a right hand injury or are 
residuals of his strokes as a treatment record dated January 
30, 2007 notes that the veteran has residual left sided 
weakness due to his stroke and a treatment record dated 
February 2, 2007 notes that the veteran has right side 
weakness due to his stroke.  While the veteran's physical 
therapist is noted to have indicated that the veteran's right 
hand pain was attributable to his service-connected right 
hand disability, it is clear that the veteran's complex 
medical condition requires a greater level of specialized 
medical expertise in determining the etiology of the 
veteran's right hand symptoms.  In light of the foregoing, 
the Board finds that a remand for further examination by an 
orthopedist and neurologist is necessary in order to 
determine the current nature and severity of the veteran's 
service-connected right hand disability.    

The record also reflects that the veteran through his 
representative filed a notice of disagreement (NOD) in 
February 2006 with respect to the initial rating assigned for 
the veteran's service-connected right wrist disability in the 
March 2005 rating decision that granted service connection 
for the claim.  The February 2006 NOD was received by the RO 
within a year of the March 2005 rating decision, and is, 
thus, timely.  38 U.S.C.A. § 7105 (West 2002).  As a timely 
NOD regarding the above issue has been submitted, a remand is 
required in order for the RO to provide the veteran a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (holding the Board should remand the issue to the 
RO for the issuance of a statement of the case when a notice 
of disagreement has been timely filed); 38 U.S.C.A. § 
7105(d)(1) (West 2002).  Thereafter, the veteran must submit 
a timely substantive appeal in order for this issue to be 
perfected for appeal to the Board.  38 U.S.C.A. § 7105 (West 
2002).

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with respect to his increased 
rating claim, to include the guidelines 
outlined by the Court in Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008.   The notice should include the 
following: (1) the claimant must provide, 
or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
if the Diagnostic Code (DC) under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the claimant; 
(3) the claimant must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant DCs, which typically 
provide for a range in severity of a 
particular disability from 0% to as much as 
100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) the notice must provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The RO should obtain all outstanding VA 
treatment records pertaining to any 
treatment the veteran received for his 
right hand from May 2005 to the present and 
associate them with the claims folder.  If 
no treatment records are available, such 
should be noted for the record.  

3.  Thereafter, the RO should arrange for 
the veteran to be afforded with VA 
examination by an orthopedist and 
neurologist to determine the current 
nature and severity of the veteran's 
service-connected residuals of a right 
hand injury.  The claims folder must be 
made available to and reviewed by the 
examiners.  Any indicated studies should 
be performed.

All symptomatology due to the service-
connected right hand disability should be 
thoroughly described.  In reporting the 
results of all range of motion testing, 
the examiners should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  The examiners should 
specifically express an opinion as to 
whether the veteran's right hand 
disability is productive of a gap between 
the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, 
and state the distance of any such gap.  
To the extent possible, the examiners 
should assess the degree of severity of 
any pain.

Tests of joint movement against varying 
resistance should be performed. The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiners.  If 
feasible, the examiners should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss as well as 
in terms of the increased distance in gap 
between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
fingers.

The examining physicians should express an 
opinion concerning whether there would be 
additional limitation of functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, to the extent possible, provide an 
assessment of the functional impairment on 
repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss and in terms of the increased 
distance in gap between the thumb pad and 
the fingers, with the thumb attempting to 
oppose the fingers.  

The examining physicians should provide an 
opinion on whether the veteran has lost 
use of his right hand.  If it is 
determined that the veteran has lost use 
of his right hand, the examining 
physicians should state an opinion as to 
when the veteran's loss of use of his 
right hand began.    

The examining physicians should also state 
whether, and to what extent, any 
symptomatology shown on examination is 
related to the veteran's service-connected 
residuals of a right hand injury.  If it 
is not possible to differentiate between 
symptomatology attributable to the 
veteran's service-connected right hand 
disability and other disorders suffered by 
the veteran, please so state in the 
examination report.  

The examining physicians should provide an 
opinion concerning the impact of the 
veteran's service-connected right hand 
disability on his ability to work.  

The rationale for all opinions expressed 
should be provided.  Please send the 
claims folder to the examiners for review 
in conjunction with the examination.  

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
right hand claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representatives should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representatives.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

5.  The RO should also issue the veteran a 
statement of the case with respect to his 
claim for entitlement to a higher initial 
rating for service-connected degenerative 
changes of the right wrist, to include 
notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  (The RO should note 
that the veteran through his 
representative also requested a DRO 
hearing on the issue in the February 2006 
NOD.)  If a timely substantive appeal is 
filed, this issue should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



